PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

RANKIN, HILL & CLARK LLP
38210 GLENN AVENUE
WILLOUGHBY, OH 44094-7808


In re Application of: Wolfgang Lehmann
Serial No.: 15257377         
Filed: September 6, 2016
Docket: GIF-34978.03
Title: ORIENTED TAPE FOR THE PRODUCTION OF WOVEN FABRICS AND PRODUCTS PRODUCED THEREFROM
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition for statement of status and acceptance of appeal forwarding fee filed on 22 February 2022.

REVIEW OF FACTS

The Examiner issued and Examiner’s Answer on May 7, 2021. In order to avoid dismissal of the instant appeal in any application, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. The Appeal was dismissed on December 13, 2021.

REGULATION AND PRACTICE

41.45    Appeal forwarding fee.
(a) Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 41.20(b)(4)  within the later of two months from the date of either the examiner’s answer, or a decision refusing to grant a petition under § 1.181  of this chapter to designate a new ground of rejection in an examiner’s answer. 
(b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4)  within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
(c) Extensions of time. Extensions of time under § 1.136(a)  of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b)  of this title for extensions of time to reply for patent applications and § 1.550(c)  of this title for extensions of time to reply for ex parte reexamination proceedings.

ANALYSIS AND DECISION

The appeal forwarding fee was not paid  within the two months from the date of the examiner’s answer. The appeal forwarding fee is not covered  under a general authorization to charge all fees (see 37 C.F.R. 1.25(b)). 

Accordingly, the petition is Denied.  The Appeal has been dismissed and the application is abandoned.



/ALEXA D NECKEL/____________________

Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering